United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hagerstown, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0970
Issued: February 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 9, 2018 appellant filed a timely appeal from a January 26, 2018 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days has elapsed
from OWCP’s last merit decision, dated September 28, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.3

1

Appellant requested an oral argument. By order dated October 12, 2018, the Board, after exercising its discretion,
denied his request for an oral argument, finding that his arguments on appeal could adequately be addressed in a
decision based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 18-0970
(issued October 12, 2018).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 9, 2016 appellant, then a 44-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that earlier that same day he had been attacked by a dog while in the
performance of duty. The dog reportedly bit appellant’s ankle, which caused him to fall
backwards, striking his head on the ground. Appellant described his injuries as a dog bite and head
contusion.
The employing establishment executed an authorization for examination and/or treatment
(Form CA-16) dated November 9, 2016, which authorized treatment for a dog bite and head
contusion. In a November 9, 2016 attending physician’s report, which is on the reverse side of the
Form CA-16, Rebecca Hafer, a physician assistant, noted a November 9, 2016 date of injury and
diagnoses of dog bite and head contusion. She checked a box marked “yes” indicating that
appellant’s condition was caused by the November 9, 2016 employment incident.
In a November 9, 2016 report, Dr. Abdul Tak, Board-certified in emergency medicine,
related that appellant was bitten by a dog and fell backwards hitting the back of his head, neck,
and left hand. Upon physical examination, he observed tenderness in the midline of the neck with
left trapezius and paraspinal muscle tenderness. Dr. Tak also noted facial trauma with a small
hematoma over the left occipital and a laceration over the right leg and shin. Neurological
examination showed normal sensation and intact cranial nerves bilaterally. Dr. Tak diagnosed
right lower leg laceration, neck sprain, and head injury.
A November 9, 2016 head computerized tomography (CT) scan showed no evidence of
intracranial hemorrhage, no cranial fracture, or any other acute traumatic abnormality. A CT scan
of the cervical spine demonstrated no evidence of cervical spine fracture or malalignment.
Appellant returned to urgent care for follow-up examination. In a November 10, 2016
report, Dr. Lum Nyindem, a Board-certified internist, conducted an examination and diagnosed
laceration in the right lower leg, neck pain, and unspecified head injury. In a November 14, 2016
progress note, Dr. Tak diagnosed muscle spasm and concussion.
In a November 17, 2016 emergency room report, Christopher Brandon, a certified
physician assistant, related that appellant was seen in the emergency room for complaints of
worsening nausea and headaches since he fell backwards and hit his head after he was bitten by a
dog eight days prior. He reported that neurological and sensation examinations were normal with
no focal deficits. Mr. Brandon diagnosed concussion and head injury.
In a November 20, 2016 report, Dr. Rohan Moffatt, a Board-certified family practitioner,
noted appellant’s November 9, 2016 employment injury. He reported normal neurological
findings, except for abnormal tandem gait and stance. Dr. Moffatt diagnosed nausea and
concussion without loss of consciousness.

2

In reports dated November 14 to December 21, 2016, Matthew Kearney, a certified
physician assistant, reviewed appellant’s history of the November 9, 2016 injury and provided
examination findings. He noted normal neurological examination. Mr. Kearney diagnosed
concussion without loss of consciousness, post-concussion headache, and neck sprain.
In a December 29, 2016 report, Dr. Gerald Apollon, Board-certified in emergency
medicine, provided a history of the November 9, 2016 injury. He related that appellant had
returned to work that day and began to experience dizziness and blurry vision and developed a
severe headache. Dr. Apollon conducted an examination and noted intact neurological
examination. He diagnosed post-concussion syndrome, unspecified fever, headache, and
unspecified fall.
By development letter dated January 18, 2017, OWCP informed appellant that additional
evidence was needed to establish his claim. It requested that he respond to an attached
development questionnaire and provide medical evidence to establish that he sustained a diagnosed
condition as a result of the alleged incident. OWCP afforded appellant 30 days to submit the
necessary evidence. Appellant did not reply.
By decision dated February 22, 2017, OWCP denied appellant’s claim. It found that the
factual evidence submitted was insufficient to substantiate that the November 9, 2016 employment
incident occurred as alleged. OWCP noted that appellant had been notified of discrepancies in his
claim regarding the details of his injury, but he failed to clarify how the event occurred.
On March 2, 2017 appellant requested a telephonic hearing before a hearing representative
from OWCP’s Branch of Hearings and Review. A hearing was held on August 9, 2017.
By decision dated September 28, 2017, an OWCP hearing representative affirmed the
February 22, 2017 decision as modified. He determined that the evidence of record was sufficient
to substantiate that the November 9, 2016 incident occurred as alleged and provided diagnoses of
right lower leg laceration, head injury, neck sprain, and concussion without loss of consciousness.
However, the hearing representative denied appellant’s claim finding that the medical evidence of
record failed to establish a causal relationship between the diagnosed conditions and the accepted
employment incident.
On October 30, 2017 appellant requested reconsideration. In an accompanying statement,
he explained that he was resubmitting medical evidence that clearly indicated that he had
complained of concussion symptoms due to a job injury. However, no additional medical evidence
accompanied appellant’s request for reconsideration.
By decision dated January 26, 2018, OWCP denied reconsideration of the merits of
appellant’s claim. It determined that appellant’s statement was irrelevant or immaterial as the
factual aspect of the case had been established. OWCP noted, “There is no new medical evidence
in which your treating physician explains how the medical condition/injury is causally related to
the work injury of November 9, 2016.” Additionally, it found that appellant had neither raised
substantive legal questions, nor submitted new and relevant evidence and, therefore, his
reconsideration request was insufficient to warrant further review of its prior decision.

3

LEGAL PRECEDENT
Section 8128(a) of FECA4 vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.5
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.6
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.7 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.8 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, it will deny the request for reconsideration without
reopening the case for review on the merits.9
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, and did not advance a relevant legal argument not previously considered by OWCP.
Consequently, he was not entitled to a review of the merits based on the first and second abovenoted requirements under 20 C.F.R. § 10.606(b)(3).
The Board further finds that appellant has failed to submit relevant and pertinent new
evidence in support of his reconsideration request. Along with his reconsideration request,
appellant submitted a narrative statement relating that he was submitting medical notes which
clearly stated that he was complaining of concussion symptoms due to a job injury. His request
was accompanied by a copy of OWCP’s prior decision, but no additional medical evidence was
received. The Board notes that OWCP denied appellant’s traumatic injury because of insufficient
medical evidence to establish causal relationship. As the underlying issue in this case was a

4

Supra note 1.

5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
7

20 C.F.R. § 10.607(a).

8

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

9

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

medical issue, it must be addressed by relevant and pertinent new medical evidence.10 Appellant’s
statement, therefore, is insufficient to require further merit review of his claim.
Accordingly, the Board finds that appellant did not provide OWCP with any evidence
which has met the regulatory requirements of 20 C.F.R. § 10.606(b)(3) sufficient to require further
merit review of his claim. As such, OWCP properly denied his request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).11
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).12
ORDER
IT IS HEREBY ORDERED THAT the January 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).
12
Where an employing establishment properly executes a Form CA-16 authorizing medical treatment related to a
claim for a work injury, the form creates a contractual obligation, which does not involve the employee directly, to
pay for the cost of the examination/treatment regardless of the action taken on the claim. See Tracy P. Spillane, 54
ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date
of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).

5

